Citation Nr: 1724686	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic acneiform folliculitis and post inflammatory hyperpigmentation from June 30, 1997 to October 7, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for chronic acneiform folliculitis and post inflammatory hyperpigmentation beginning October 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal in August 2012 that indicated he did not want a Board hearing.  He subsequently submitted another substantive appeal in September 2012 in which he noted that he did want a Travel Board hearing.  There is no evidence in the record that this hearing was held or withdrawn.

Since the record shows that the Veteran desires a hearing, the case must be remanded.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge. The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b). After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




